Citation Nr: 0940463	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-30 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Indianapolis, Indiana that denied the Veteran's 
claim for service connection for a low back disability.


FINDING OF FACT

The Veteran does not have a low back disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; and such disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009);  38 
C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for 
a low back disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), affirmed sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that letters dated April 2004 
and October 2006 fully satisfied the notice requirements of 
the VCAA, and the Veteran's claim was readjudicated by way of 
a Supplemental Statement of the Case (SSOC) dated March 2007.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2009).

The Veteran was provided with a VA examination relating to 
his claim in April 2006.  The Board finds the April 2006 VA 
examination report to be thorough and adequate upon which to 
base a decision with regard to this claim.  The VA examiner 
reviewed the entire claims file, noted the Veteran's history 
of injury in service, and personally interviewed and examined 
the Veteran.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2009).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2006).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

The Veteran is currently service-connected for the residuals 
of a shrapnel wound of the left leg.  This disability has 
been rated based on scarring since he was originally awarded 
service connection.  

The Veteran is now contending that his service-connected 
residuals of a shrapnel wound caused him to favor his left 
leg and to walk with an uneven gait, and that his uneven gait 
caused his low back disability.  See Form 9, August 2006; 
Form 21-4138, October 2006.

As an initial matter, the Board notes that the service 
treatment records are silent as to any complaints of any low 
back problems or condition.  The Board also notes that the 
Veteran reported to the VA examiner in April 2006 that he did 
not injure his low back in service.  The Board has considered 
a March 2004 letter from K.S., a chiropractor, indicates that 
it was his opinion that the injury incurred in Vietnam is 
partially responsible for his lumbar spine discomfort.  
However, given the lack of any detail in that statement as to 
the nature of the in-service injury, the fact that the 
Veteran has consistently claimed that his low back disability 
developed after service secondary to his left leg disability, 
and a subsequent statement from K.S. in which he explained 
that the Veteran's low back disability "is possibly related 
to" his service-connected left leg condition, the Board 
finds that K.S.'s March 2004 statement was not intended to 
related the Veteran's low back disability directly to 
injuries sustained in service, but rather, to opine that the 
disability developed secondary to the service-connected left 
leg disability.

Therefore, as there is no lay or medical evidence suggesting 
that a low back disability had its onset in service, or is 
otherwise directly related to service, the Board concludes 
that service connection on a direct basis is not warranted.

Turning to the issue of entitlement to service connection on 
a secondary basis, the Board notes that a June 2004 VA 
radiological report prepared in connection with a VA 
examination reflects an impression of mild degenerative disk 
disease at L3-L4, L4-L5, and L5-S1.  In light of such, the 
Board finds that the Veteran has a current back disability.

As to whether the Veteran's low back disability is 
related to his service-connected shrapnel wound 
residuals, the June 2004 VA examination report does not 
include any opinion as to whether or not the Veteran's 
low back disability was related to service or to the 
Veteran's service-connected leg condition.

As noted, a March 2004 letter from K.S., a chiropractor, 
indicates that it was his opinion that the injury 
incurred in Vietnam is partially responsible for his 
lumbar spine discomfort.  A May 2005 private treatment 
record prepared by K.S., a chiropractor, further 
reflects that he took into account the Veteran's history 
of his "foreign metal left knee" injury in service, 
and that he opined that the Veteran's low back 
disability "is possibly related to" his service-
connected left leg condition.  

An August 2005 private treatment record prepared by Dr. R.B. 
reflects that the Veteran related "a history of shrapnel in 
his left popliteal fossa . .  . causing him an antalgic gait 
for over the last 30 years."  The record reflects that Dr. 
R.B. opined that it was "possible" that the Veteran's low 
back disability was related to his service-connected left-leg 
condition.  Specifically, Dr. R.B. opined as follows:

It is possible his current condition of 
degenerative disk disease with lumbar stenosis 
could be related to an abnormal gait and over 
compensation patterns related indirectly to his old 
injury; however, it would be difficult to prove 
this. . . It was further discussed with the patient 
that if he needed documentation stating the current 
condition he has may be related to his old injury, 
that I would have no problem stating in the record, 
as above, that it is certainly possible this is 
related; however, I certainly cannot prove that 
fact.

The Board must assess the credibility and weight to be given 
to the evidence and may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Factors 
considered in assessing the probative value of a medical 
opinion include whether the physician reviewed the entire 
claims folder and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448 (2000).

An April 2006 VA examination report reflects that a VA 
examiner took into account the Veteran's history of his left 
leg shrapnel injury in service that he reported caused his 
low back condition.  This report reflects that the Veteran 
reported beginning to experience lower back pain post-
service, in the early 1970s, and that it gradually worsened 
over time.  The examiner opined, however, that the Veteran's 
back disability was not caused by and was not otherwise 
related to his service-connected left leg condition.  The VA 
examiner noted that the Veteran's left leg injury in service 
was a "superficial flesh wound" and that the Veteran walked 
with a normal gait during the examination.  The VA examiner 
further noted that his history did not provide any 
significant link between the claimed back disability and his 
left leg injury.

The Board finds the above April 2006 opinion as to the 
etiology of the Veteran's back disability to be the most 
probative evidence of record.  The VA examiner had the 
opportunity to review the entire claims file, take into 
account the Veteran's history since service, and to 
personally interview and examine the Veteran.  

The Board finds the above opinions of K.S. and Dr. R.B. 
regarding the "possible" relation of the Veteran's back 
condition to his service-connected left leg condition to be 
too far less probative than that of the April 2006 VA 
examination.  In this regard, the Board notes that both of 
these examiners appear to have rested their opinions on the 
Veteran's report that his left leg disorder has caused him to 
walk with an antalgic gait for many years.  The Board notes, 
however, that neither examiner actually noted that they had 
observed the Veteran walking with an antalgic gait, and no 
clinical records associated with the claims folder indicate 
that he does.  In fact, a VA examination conducted shortly 
after separation in October 1968 indicates only that the 
Veteran's left leg "aches occasionally."  He made no 
complaint of limping, and the examiner specifically noted 
that his gait was normal.  The next VA examination in March 
1994 indicates that he had scars on the left leg secondary to 
his in-service shrapnel wound, but only comment by the 
Veteran as to the state of that injury was that it was not 
giving him much of a problem.  Physical examination of the 
left knee was essentially negative, with full range of motion 
shown, and the examiner specifically found that this injury 
had resulted in no functional or neurological deficits.  The 
subsequent June 2004 examination contained few clinical 
findings, but did note normal range of motion in the left 
knee.  The Veteran did not assert any problems with his gait 
and none were noted.  Most significantly, as discussed above, 
the April 2006 VA examination considered the Veteran's report 
that his back pain developed secondary to an antalgic gait, 
but specifically found that there was no evidence of an 
antalgic gait seen during his examination.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court held that the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or that are contradicted by other 
facts of record.  Similarly, in Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006), the Court held that reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran.  Here 
both private examiners specifically rested their opinions on 
the Veteran's report of having walked with an antalgic gait 
for many years secondary to the residuals of his shrapnel 
wound.  K.S., however, provided no indicator that he had 
examined the lower extremity or observed the Veteran walking 
with an antalgic gait.  Dr. R.B. noted some clinical findings 
regarding the lower extremity, but did not offer any 
indication as to whether he actually observed the Veteran 
walking with an antalgic gait.  

Certainly, the Veteran is competent to report having walked 
with an antalgic gait for many years.  However, the Board 
must find his report not credible, in light of the reports of 
VA examinations in 1968, 1994, and 2006, and the otherwise 
total absence of any clinical records suggesting that he 
walks with an antalgic gait.  In reaching this conclusion, 
the Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of findings of an 
antalgic gait since service.  Rather, it is relying on the 
fact that the Veteran underwent a VA examination immediately 
after service and another one two decades following service 
for the specific purpose of identifying residuals of his in-
service shrapnel wounds, and neither revealed any evidence of 
an antalgic gait or any functional impairment at all in his 
left lower extremity, and, in fact, he specifically denied 
having any problems other than aching on either examination.  
Both of those reports are consistent with the findings of the 
April 2006 VA examiner who found no evidence of any gait 
problems during his examination.  

The Board has considered the application of 38 U.S.C.A. 
§ 1154, which pertains to proof of service incurrence of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy.  The Board acknowledges that the 
Veteran's service personnel records reflect that he served in 
the United States Marines in the Republic of Vietnam during 
the Vietnam Era, and that he is the recipient of the Purple 
Heart medal and the Presidential Unit Citation (Vietnam).  
Based thereon, combat is presumed in this case.  Because the 
Veteran does not allege that he incurred a back injury in 
service, however, 38 U.S.C.A. § 1154(b) is not for 
application.

Accordingly, the Board concludes that the preponderance of 
the evidence does not support the Veteran's claim of 
entitlement to service connection for a low back disability.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is 
not an approximate balance of evidence, that rule is not 
applicable in this case.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


